Citation Nr: 1544451	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for scars of the right lower extremity.  

2.  Entitlement to service connection for arthritis of the right ankle, to include as secondary to residuals of a right ankle tibia and fibula fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to August 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that granted service connection and a noncompensable rating for scars of the right lower extremity (scars, right lower extremity, associated with plantar fasciitis of the right foot with a secondary traumatic heel fracture), effective August 15, 2012.  

In November 2013, the Board, in part, remanded the issue of entitlement to an initial higher (compensable) rating for scars of the right lower extremity for the issuance of a statement of the case.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of the ankle in March 2014.  The examiner indicated that the Veteran had scars related to a closed right ankle fracture and a closed right calcaneal fracture.  The examiner indicated that the scars were not painful and/or unstable, and that the total area of the scars was not greater than 6 square inches (39 square centimeters).  Since that examination, in a March 2014 VA Form 9, the Veteran reported that her scars of the right foot caused her severe pain and limitation of motion.  Additionally, in a July 2015 informal hearing presentation, the Veteran's representative specifically indicated that the Veteran claimed that her scars of the right lower extremity were painful.  

The Board further observes that the Veteran underwent surgery on her right foot in December 2014, which may possibly have an impact on her scars of the right lower extremity.  A December 2014 VA surgery discharge report noted that the Veteran underwent a right tibia and fibula open reduction and internal fixation, with possible external fixation.  

The Board notes that the Veteran has not been afforded a VA examination, which addressed her service-connected scars of the right lower extremity, in approximately a year and a half.  Additionally, the record raises a question as to the current severity of her service-connected scars of the right lower extremity.  Moreover, the March 2014 VA examination focused primarily on the orthopedic aspects and a specific scar examination has not yet been provided.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, the Board notes that in a June 2014 decision, the RO denied a claim for entitlement to service connection for right ankle arthritis, to include as secondary to service-connected residuals of a right ankle tibia and fibula fracture.  In September 2014, the Veteran expressed disagreement with the denial of that claim.  The RO has not issued a statement of the case as to the issue of entitlement to service connection for arthritis of the right ankle, to include as secondary to service-connected residuals of a right ankle tibia and fibula fracture.  It is necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated her for scars of the right lower extremity since March 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her that she may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected scars of the right lower extremity.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected scars of the right lower extremity must be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Issue the Veteran a statement of the case as to the issue of entitlement to service connection for arthritis of the right ankle, to include as secondary to service-connected residuals of a right ankle tibia and fibula fracture, to include notification of the need to timely file a substantive appeal to perfect her appeal on those issues.  

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

